Citation Nr: 0715394	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1996 to June 
2001. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 10 percent rating for a low back 
disorder. 

The veteran testified before the Board sitting at the RO in 
March 2004. 

In February 2006, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  


FINDINGS OF FACT

1.  From June 13, 2001, to November 7, 2006, the evidence of 
record more nearly approximated a low back disorder 
manifested by chronic and flare-up pain and moderate 
limitation of motion including lateral motion; relief from 
pain medication and rest that on occasion caused him to miss 
work and limit his domestic activities; with no evidence of 
muscle spasms, neurological deficits, or incapacitating 
episodes resulting in physician-ordered bed rest and 
treatment.  

2.  On and after November 8, 2006, the veteran's low back 
disorder has been manifested by chronic pain but with no 
flare-ups and no limitation of motion.    


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent staged rating for 
a low back disorder have been met from June 13, 2001, to 
November 7, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (2006).  

2.  The criteria for an initial staged rating in excess of 10 
percent on and after November 8, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2006; a rating 
decision in May 2002; and a statement of the case in 
September 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2006 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations, most recently in 
November 2006.  

In the March 2007 post-remand brief, the veteran's 
representative appears to contend that the November 2006 VA 
examination report is not adequate because the examination 
was performed by a registered nurse and reviewed by a staff 
physician and not an orthopedic physician.  See March 2007 
post-remand brief, page 2.  The Board finds that the Appeals 
Management Center (AMC) substantially complied with the 
Board's February 2006 remand instructions.  In the February 
2006 remand, the Board generally requested an orthopedic 
examination.  The Board finds that the AMC complied with this 
request.  The fact that the examination was performed by a 
registered nurse and reviewed by a VA staff physician does 
not negate the findings made in the November 2006 report.  
The representative has cited no medical basis or specific 
medical opinion asserting that the November 2006 examination 
results are inadequate for rating purposes.  Thus, the Board 
finds the November 2006 VA examination report adequate for 
rating purposes.

In light of the above, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

II.  Analysis

The veteran served as a mechanic in the U.S. Army.  He 
contends that his service-connected back disability is more 
severe, and he seeks a higher initial rating. 

The regulations for rating disabilities of the spine were 
twice revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The Court of Veteran's Appeals (Court) has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 (May 4, 2004). 

In short, amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).   Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.

Prior to September 26, 2003, a 10 percent rating was 
warranted for characteristic pain on motion.  A 20 percent 
rating was warranted if there were muscle spasms on extreme 
forward bending or loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent rating was warranted 
for lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space.  A 40 
percent evaluation was also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion.
38 C.F.R. § 4.71a, DC 5295 (2001).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion:  10 percent 
if slight, 20 percent if moderate, and 40 percent if severe.  
38 C.F.R. § 4.71a, DC 5292 (2001).  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating if symptoms were mild, 20 
percent if symptoms were moderate with recurring attacks, and 
40 percent for severe symptoms, with recurring attacks and 
with intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome is 
rated under a formula based on incapacitating episodes, 
discussed in more detail below.  38 C.F.R. § 4.71a, DC 5293 
(2003). 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2006).   
There are no medical records that show treatment and bed rest 
ordered by a physician.  Therefore, these criteria are not 
applicable because incapacitating episodes that meet the 
regulatory definition, with bed rest prescribed by a 
physician, are not shown. 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
10 percent rating is warranted for forward flexion of the 
thorocolumbar spine greater than 60 degrees but not greater 
than 85degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees ; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or contour.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour such as 
scoliosis.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
This rating formula applies to lumbosacral strain, 
spondylolisthesis, sacroiliac injury and weakness, and 
spondylolisthesis and instability.  It may be applied to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, DC 
5236, 5237, 5239, 5243 (2006).

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and 
rotation.  38 C.F.R. § 4.71a, Plate V (2006). 

The schedule also requires the evaluation of any associated 
objective neurological abnormalities separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  However, the evidence here does not show any diagnosed 
associated neurological abnormality to be rated; thus this 
provision is inapplicable.

Service medical records showed that the veteran was treated 
on several occasions for chronic low back pain.  There was no 
traumatic injury or back surgery.  The veteran received a 
medical discharge with severance pay for his back condition 
in 2001.  

In January 2002, a VA examiner noted the veteran's reports of 
chronic low back pain with radiation to the iliosacral joints 
and severe flare-ups lasting up to one day caused by 
exertion.  The examiner noted that there was no additional 
loss of function due to flare-up pain and that the veteran 
obtained relief with over-the-counter medications and rest.  
The examiner noted the veteran's report that the condition 
did not interfere with his full time employment and that he 
did not use any support devices.  However, he also noted that 
after significant exertion at work, the veteran had to take 
the next day off to rest.  The examiner did not note the 
presence of muscle spasms or neurological deficits but did 
note leg muscle stiffness and tightness.  Range of motion was 
50 degrees flexion (55 degrees with pain), 25 degrees 
extension, right lateral flexion was 10 degrees (15 degrees 
with pain), and left lateral flexion was 15 degrees (20 
degrees with pain).  Rotational motion was not noted.  X-rays 
showed a slight narrowing of the L5-S1 disc space.  Computed 
tomography showed minimal neural foramina narrowing at L3-4 
and posterior bulging of discs at three locations.  There 
were no disc herniations and no evidence of systemic 
inflammatory arthritis.   

In August 2003, a VA examiner noted a review of the claims 
file, computed tomography results from 2002, and concurrent 
X-rays.  He noted that the veteran was employed as a 
corrections officer with generally sedentary duties and that 
he had not missed work due to his back condition.  He noted 
the veteran's reports of pain symptoms essentially the same 
as those noted in 2001 except there was an absence of any 
radiating pain.  The veteran obtained pain relief from 
analgesic medication and rest, and he did not use support 
devices.  The examiner noted that the veteran was able to 
bend over so that he was three inches from touching his toes.  
Other ranges of motion were 20 degrees extension, 20 degrees 
lateral flexion, and 45 degrees rotation.  Concurrent X-rays 
were normal with adequate alignment, disc spacing, and no 
chronic or acute osseous abnormalities.  

In August 2003, the veteran underwent a separate VA 
neurological evaluation.  The examiner noted a review of 
service and VA medical records including the 2002 computed 
tomography study.  He noted the veteran's report of pain at 
the coccygeal-sacral junction and that it did not interfere 
with driving an automobile or prevent climbing stairs.  
However, the veteran reported that he had to shift positions 
often and sleep on his side.  The examiner noted no muscle or 
neurological abnormalities. 

In September 2003, a private physician noted the veteran's 
reports of low back pain.  The examiner noted motion was 
intact with no significant guarding.  Posture and gait were 
normal.  Muscles and reflexes were intact with no sciatic 
tension.  X-rays showed moderately severe loss of height at 
L5-S1 consistent with degenerative disc disease.  A bone scan 
study was normal.  The physician diagnosed low back pain, 
probably mechanical, and prescribed and airform back brace 
and the use of a transcutaneous electrical nerve stimulation 
(TENS) device. 
 
The veteran submitted records from his employer that showed 
that the veteran requested sick leave on five occasions 
between in February and March 2004.  The reason for the 
requests or the nature of the illness was not shown. 

In his March 2004 Board hearing, the veteran stated that he 
experienced an increased level of chronic pain with fatigue 
and flare-ups once per month lasting one to three days.  He 
stated that he obtains relief from prescription medication 
and rest.  He stated that he was no longer able to perform 
some household chores or recreational activities, although 
they were also limited by a wrist condition.  He continued to 
work as a corrections officer with generally sedentary 
duties.  

In a July 2004 letter, the veteran's spouse stated that she 
observed her husband having difficulty dressing, rising from 
bed, and getting in and out of vehicles.  She stated that he 
could not mow the lawn, vacuum, change automobile tires, walk 
extended distances, play ball, or pick up their children. 

In December 2005, a VA examiner noted the veteran's reports 
of worsening back pain.  The examiner noted that the veteran 
was advised to perform certain exercises and that the 
exercises had not been carefully done.  He encouraged the 
veteran to restart the exercises and he prescribed the use of 
a TENS device.  In January 2006, a VA staff physician noted 
the veteran's reports that he completed a physician therapy 
program and that he was doing fine and no longer needed the 
therapy.  He took medication only as needed.  The physician 
noted that the veteran's back condition was stable, and he 
provided a satisfactory report for employment with the U.S. 
Postal Service.  

In November 2006, a VA examiner noted a review of the claims 
file.  He noted the veteran's report that his new job as a 
mail carrier helped his condition because he no longer had to 
lift boxes.  He was able to walk without limitation.  The 
veteran experienced daily moderate pain but no flare-ups and 
only occasional radiating pain to the buttocks.  He obtained 
relief from medication and use of the TENS device.  The 
examiner noted no muscle spasms, local tenderness, abnormal 
gait, or neurological deficits.  Range of motion was 92 
degrees flexion, 30 degrees extension, 30 degrees lateral 
motion, and 58 degrees rotation.  There was no additional 
loss of range of motion on repetition.  X-rays showed mild 
lumbar scoliosis with no significant degenerative changes or 
acute boney abnormalities.  

The Board concludes that an increased initial rating of 20 
percent was warranted, from June 13, 2001 to November 7, 
2006, and that a rating not greater than 10 percent is 
warranted thereafter.  A 20 percent rating was warranted 
under the old regulations because the 2002 examination showed 
moderate limitation of motion of 50 degrees flexion and a 
limitation of lateral motion due to pain.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2001).  Although the veteran 
reported flare-up attacks, they did not interfere with his 
duties on the job and only occasionally required a day of 
rest following substantial exertion.  He obtained relief with 
over the counter medications and without the use of support 
devices.  There were no muscle spasms or neurological 
deficits.  Pain and limitation of motion was supported by X-
ray and computed tomography studies.  

Regrettably, the limitation of flexion in August 2003 was not 
measured in a manner suitable for application of the new 
criteria when it became effective in September 2003.  
However, the veteran's reports of pain and limitation of 
activities remained generally constant.  The private 
physician in September 2003 also did not provide goniometry 
measurements but did prescribe a back brace and TENS device.  
A higher rating under the old or new regulations was not 
warranted because limitation of motion was not marked or 
severe (30 degrees or less) and there was no assessment of 
additional functional loss due to pain.  Under the new 
regulations for intervertebral disc syndrome, there were no 
episodes of incapacitation requiring physician-ordered bed 
rest and treatment. 

However, the Board notes that starting in January 2006, the 
veteran's back symptoms were improved at the time he started 
a different job with the Post Office.  The Board concludes 
that an increased rating greater than 10 percent after the VA 
examination on November 8, 2006 is not warranted because 
there was no measured limitation of motion and no reported 
flare-up episodes.  The veteran continued to experience 
chronic pain and use medication, a back brace, and TENS 
therapy. 

A higher rating is not warranted after November 8, 2006, 
because flexion of the spine was not less than 60 degrees.  
X-ray and computed tomography studies were somewhat 
inconsistent in that space narrowing, disc bulges, and 
degenerative changes shown in 2002 were not consistently 
shown in later views.  However, the Board concludes that some 
mild changes are present that may not be visible to 
evaluators on every occasion.  Although mild scoliosis was 
noted, the dramatic improvement in the range of motion in all 
directions showed significant improvement from the previous 
condition that warranted an earlier 20 percent rating.  
Furthermore, the veteran was able to perform duties as a mail 
carrier including walking without limitation. 

The weight of the credible evidence demonstrates that the 
veteran's low back disorder warranted an initial rating of 20 
percent from the date of claim, June 13, 2001 to November 8, 
2006, the date of the most recent examination.  A rating not 
greater than 10 percent is warranted thereafter.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected low back disorder and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.

 
ORDER

An initial staged rating not greater than 20 percent is 
granted effective June 13, 2001 to November 7, 2006, the 
appeal is granted to this extent and subject to the legal 
criteria governing the payment of monetary benefits.

An initial staged rating greater than 10 percent effective 
November 8, 2006 is denied. 



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


